  Case 20-20010          Doc 60     Filed 04/06/20 Entered 04/06/20 11:08:36              Desc Main
                                      Document     Page 1 of 1                                   FILED




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF WYOMING                                            11:06 am, 4/6/20

                                                                                                 Tim J. Ellis
 In re:                                               Case No. 20-20010                         Clerk of Court
                                                      Chapter 11
 DENNIS MEYER DANZIK
                                                      ORDER VACATING ORDER
                                   Debtor             GRANTING MOTION FOR RELIEF
                                                      FROM STAY


          Upon review of the record, the Court finds, and it is

          ORDERED that the Order Granting Motion for Relief from Stay (ECF No. 56) entered on

April 2, 2020, is vacated.



                                                         BY THE COURT


                                                                                          4/6/2020
                                                         Honorable Cathleen D. Parker
                                                         United States Bankruptcy Court
                                                         District of Wyoming
